Citation Nr: 1025909	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss 
disability.  

2.  Entitlement to service connection for a right ear hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2010, the Veteran testified at a hearing before the 
undersigned.  A transcript of that hearing is of record.  

The issue of service connection for right ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss disability had 
onset during his active service.  

2.  The Veteran's current tinnitus had onset during his active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing 
loss disability have been met.  38 U.S.C.A. §§  1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
"To establish a right to compensation for a present disability, 
a Veteran must show:  "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

In the present case, the Veteran contends to have been exposed to 
loud noise from jet engines during active service.  Hearing 
transcript, page 3.   

A service Report of Medical Examination dated in June 1967 for 
enlistment purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed pure 
tone thresholds that indicated that the Veteran did not have a 
hearing loss disability under VA regulations when he entered 
active service.  

A Report of Medical Examination dated in June 1971 for separation 
purposes reflects that the Veteran's ears were clinically 
evaluated as normal and the Veteran scored 15/15 on the whispered 
voice test for the left ear.  There are no audiometric test 
results listed in that in-service document other than the 
enlistment report of medical examination.  

In December 2007 VA afforded the Veteran an audiological 
examination.  The VA examiner noted that audiograms from 1982 and 
1986 showed high frequency hearing loss.  The Veteran reported 
exposure to jet engine noise during service.  He stated that he 
worked as a civil service guard and police officer for 
approximately 6 years following service, and that hearing 
protection devices were worn during this employment.  He reported 
recreational activities including shooting with the use of 
hearing protection devices, as well as hunting, archery, camping 
and four wheeling without hearing protection.  He stated that he 
had periodic bilateral tinnitus that started in the service and 
that could last for 2 to 6 minutes.  He reported that he mainly 
noticed tinnitus when he was alone or watching television.  He 
denied that tinnitus occurred daily.  

Speech recognition testing showed a score of 100 percent for the 
left ear.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
15
40
75
95

The examiner diagnosed mild sloping to profound sensorineural 
hearing loss in the left ear.  Word recognition scores were 
excellent bilaterally.  The examiner noted that service treatment 
records showed that the Veteran had normal hearing thresholds at 
enlistment, and separation examination denoted normal hearing 
with a spoken voice test.  The examiner noted that subsequent 
audiograms beginning in 1982 showed high frequency hearing loss, 
and that there was no suggestive evidence that the Veteran had 
hearing loss (while on active duty) or treatment for tinnitus.  
The examiner opined that the Veteran's current hearing loss and 
tinnitus are less likely than not a result of active duty noise 
exposure.  

Since that examination, specifically in April 2010, the Veteran 
submitted copies of audiometric test results from September 1971, 
September 1972, and February 1974.  These all show that the 
Veteran had greater than 40 decibels at 4000 Hertz.  This 
measurement meets the definition of a left ear hearing loss under 
38 C.F.R. §  3.385.  Of note is that the Board is aware of 
decision in Kelly v. Brown, 7 Vet. App. 471 (1995) in which the 
Court of Appeals for Veterans Claims (Veterans Court) stated that 
it would not engage in factfinding by interpreting graphical 
audiometric results.  Nothing in that decision precludes the 
Board from reading a graph.  

These results from September 1971 come approximately 10 weeks 
after the Veteran was separated from active service.  There are 
no audiometric results from service.  Taking the Veteran's 
statements as well as those of family members, together with the 
September 1971 evidence on the one hand, and the VA audiologist 
report, which was made without the benefit of the September 1971 
evidence, the Board is left with reasonable doubt as to the onset 
of the Veteran's left ear hearing loss disability.  Logic 
dictates that neither the Board nor an audiologist one can answer 
the question of whether the Veteran's left ear hearing loss 
disability began before July 1971 and therefore during his active 
service, or in the 10 weeks immediately following his separation 
from active service.  Resolving the reasonable doubt in favor of 
the Veteran, the Board finds that service connection for left ear 
hearing loss disability must be granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The December 2007 VA examiner diagnosed tinnitus.  The essential 
question is whether the tinnitus is related to the noise exposure 
during service.  As the evidence is at least in equipoise that 
the Veteran's left ear hearing loss disability had onset during 
service, and he has presented evidence of tinnitus upon arrival 
home after separation for active service, for example a February 
2006 letter in which his mother reports that he complained of 
terrible ringing in his ears upon his return from active service, 
the Board likewise finds that the evidence is at least in 
equipoise with regard to onset of tinnitus during active service.  
Therefore, service connection must be granted for tinnitus.  

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board is deciding no issue unfavorably to the 
Veteran in this decision so even if there is a defect in notice 
or assistance, such defect cannot have resulted in prejudice to 
the Veteran and there is thus no reason to delay adjudication of 
the issues of entitlement to service connection for left ear 
hearing loss disability and tinnitus.  


ORDER

Service connection for a left ear hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran has claimed that he incurred right ear hearing loss 
as a result of exposure to jet engine noise during his period of 
active service.  VA afforded him an audiological evaluation in 
December 2007.  The examiner noted that audiograms from 1982 and 
1986 showed high frequency hearing loss.  Since that examination 
the Veteran has submitted results of audiometric testing of his 
right ear from September 1971, February 1972, September 1972, and 
February 1974.  

In light of these records VA has a duty to afford the Veteran 
another audiological examination so that the examiner can take 
into account these results in rendering an opinion as to the 
onset of the Veteran's current right ear hearing loss disability.  
38 U.S.C.A. § 5103A, 38 C.F.R. §§ 3.102, 3.159 (2009).

Additionally, although the Veteran was provided with VCAA notice 
in April 2006, the notice included no information on disability 
ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice pertaining 
to his claim, which satisfies the requirements 
of the Court's holding in Dingess/Hartman, 
including notice of disability ratings and 
effective dates.  

2.  Ensure that the Veteran is scheduled for a 
VA audiological examination.  The claims file 
must be made available to the examiner, the 
examiner must review the claims file in 
conjunction with the examination, and the 
examiner must annotate his or her report as to 
whether the claims file was reviewed.  

The examiner is asked to render an opinion as 
to whether it is as likely as not (a 50 
percent or greater probability) that the 
Veteran's right ear hearing loss disability 
had onset during his active service or was 
caused by his active service.  A complete 
rationale must be provided for all conclusions 
reached.  

3.  Then readjudicate the issue of whether 
service connection is warranted for a right 
ear hearing loss disability.  If the benefit 
sought is not granted, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 

(CONTINUED ON NEXT PAGE)



that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


